Citation Nr: 9919941	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  91-46 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Thomas R. Nash, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.   

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1990 rating decision 
by the Department of Veterans Affairs (VA), Chicago, 
Illinois, Regional Office (RO), which denied entitlement to 
service connection for a generalized anxiety disorder to 
include post traumatic stress disorder (PTSD), residuals of a 
right hand injury, and mitral valve prolapse.   A June 1995 
rating decision denied entitlement to service connection for 
PTSD.  This matter was remanded to the RO in June 1992 and 
May 1994.  

In a January 1997 decision, the Board denied entitlement to 
service connection for PTSD, mitral valve prolapse, and 
residuals of a right hand injury.  Thereafter, a timely 
appeal of that decision was filed to the United States Court 
of Appeals for Veterans Claims (formerly the Court of 
Veterans Appeals) (Court).  In an order issued in May 1998, 
the Court vacated the part of the January 1994 Board decision 
which denied service connection for PTSD and remanded that 
issue pursuant to 38 U.S.C.A. § 7252 (a) (West 1991).  The 
appeal as to the remaining issues was dismissed.  In October 
1998, the Board remanded this matter to the RO for 
development pursuant to the May 1998 order of the Court.   


REMAND

The veteran seeks service connection for PTSD, which he 
contends was incurred as a result of active duty.  During the 
pendency of this appeal, the provisions of 38 C.F.R. 
§ 3.304(f) were revised, effective March 7, 1997.  The 
revised provisions provide that:

Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this 
chapter; a link, established by medical evidence, 
between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor
38 C.F.R. § 3.304(f) (1998).

The Board notes that the Court has provided detailed guidance 
for the development of claims for service connection for PTSD 
once the veteran has satisfied the initial burden of 
establishing a well-grounded claim.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993). 

In Zarycki, the Court set forth the framework for 
establishing the presence of a recognizable stressor, which 
is the essential prerequisite to support the diagnosis of 
PTSD.  The Court analysis divides into two major components:  
The first component involves the evidence required to 
demonstrate the existence of an alleged stressful event; the 
second involves a determination as to whether the stressful 
event is of the quality required to support the diagnosis of 
PTSD. 

In addition, the Board notes that Cohen v. Brown, 10 Vet. 
App. 128 (1997), alters the analysis in connection with 
claims for service connection for PTSD.  Significantly, the 
Court held that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 
4.125 & 4.126. 

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective "would evoke...in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141. 

In the present case, a VA examination report, dated in April 
1995, and several other records reflect a diagnosis of post 
traumatic stress disorder.  Among the stressors described by 
the veteran was Reconnaissance training in Hawaii from 1963 
to 1965.  He does not assert that he was in combat and the 
evidence does not establish that the veteran was in combat.  
Thus, the veteran's lay testimony of the stressor events 
alone is not sufficient to establish the occurrence of the 
stressor events and credible supporting evidence that the 
stressor event occurred is needed.  

As noted above, this matter was remanded to the RO in October 
1998.  The RO was instructed to prepare a summary of the 
veteran's claimed stressors, send the summary to the Marine 
Corps Historical Center, and request the Marine Corps 
Historical Center to attempt to verify the veteran's claimed 
stressors.  In November 1998, the RO contacted the Marine 
Corps Historical Center and requested that a search be 
conducted to locate and provide data to verify the veteran's 
claimed stressors.  In December 1998, the Marine Corps 
Historical Center indicated that they had no records of the 
veteran's unit, the 3rd Reconnaissance Battalion, for the 
period of 1963 to 1965 in Hawaii.  

The Board finds that credible evidence establishes that the 
veteran participated in Marine reconnaissance training from 
1963 to 1965.  Review of the veteran's service records reveal 
that the veteran served with the 3rd Reconnaissance Battalion 
of the U.S. Marine Corps from March 1963 to January 1965.  
The service records show that the veteran underwent the 
following training: reconnaissance training, SCUBA, 
reconnaissance amphibious, operations against guerrilla 
forces, amphibious training command, and SCUBA lock-out and 
lock-in training underway aboard submarine.  Thus, his only 
verified stressor is his inservice training and no medical 
examiner has indicated that his training alone was sufficient 
to trigger the onset of PTSD.  

The Board finds that a clinical determination is needed to 
determine if the reconnaissance training was a traumatic 
event that caused a response of intense fear, helplessness, 
or horror in the veteran.  See Cohen, supra.  As noted above, 
the sufficiency of a stressor is a clinical determination for 
the examining mental health professional.  Cohen, 10 Vet. 
App. at 140, 141.  If the training is found to be a stressor, 
it should be determined if it triggered the onset of the 
veteran's PTSD.   

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board finds that this matter should be remanded 
and the veteran should be afforded a VA psychiatric 
examination so that a clinical determination can be made as 
to the sufficiency of the inservice stressor.   

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal. 

2.  The veteran should be afforded an 
examination by a VA psychiatrist, who has 
not previously examined him, to determine 
the diagnoses of all psychiatric 
disorders that are present and to 
determine whether the inservice stressor 
was sufficient to cause post traumatic 
stress disorder.  The RO should specify 
for the examiner that the inservice 
stressor is reconnaissance training, 
SCUBA training, reconnaissance amphibious 
training, operations against guerrilla 
forces, amphibious training command, and 
SCUBA lock-out and lock-in training 
underway abroad submarine.  The examiner 
should be instructed that only this 
stressor may be considered for the 
purpose of determining whether the 
veteran was exposed to a sufficient 
stressor in service.  If a diagnosis of 
post traumatic stress disorder is made, 
the examiner should specify (1) whether 
the stressor found to be established by 
the record was sufficient to produce post 
traumatic stress disorder; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of post traumatic 
stress disorder have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and the inservice 
stressor which was found to be sufficient 
to produce post traumatic stress disorder 
by the examiner.  The examination report 
should include the complete rationale for 
all opinions expressed.  Any necessary 
special studies or diagnostic tests, 
including diagnostic psychological 
testing and evaluation, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND should be made 
available to the examiner prior to the 
examination.  The examiner should 
particularly review the October 1990 VA 
PTSD clinical team treatment record, the 
report of the April 1995 VA examination, 
the November 1998 RO stressor letter and 
the response from the Marine Corps 
Historical Center the following month.  

3.  The RO should then review the record 
and ensure that all the above actions are 
completed.  When the RO is satisfied that 
the record is complete and the 
psychiatric examination is adequate, the 
RO should review all of the evidence of 
record, including all new evidence, and 
readjudicate the claim of entitlement to 
service connection for post traumatic 
stress disorder with consideration of 38 
C.F.R. § 3.304(f). 

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


